Title: Enclosure: Transfer of Power of Attorney for Giovanni Battista Fancelli from Thomas Jefferson to Robert Saunders, 25 December 1815
From: Jefferson, Thomas,Fancelli, Giovanni Battista
To: Saunders, Robert


            To Robert Saunders esq. Attorney at law. Williamsburg
            
            By virtue of the power and authority vested in me by Giovan Batista Fancelli of the city of Florence in Tuscany for the settlement and reciept of the goods chattels and effects whereof Charles Bellini late of the College of Wm & Mary died possessed, the right to which having passed to Luisa Bellini, only surviving sister of the sd Charles but now deceased were by her bequeathed to the sd Giovan Batista Fancelli, I hereby appoint you Attorney with full powers to settle the administration accounts of the goods & chattels of the sd Charles and to recover and recieve the same or their proceeds in money, and for the same to give full and valid reciepts and discharges, hereby confirming whatever you shall do in that behalf. Witness my hand this 25th day of December 1815.
            Th: Jefferson
          